DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase “a nut part . . . rotated and moved toward a brake disk by a rotation of the screw bar” is indefinite because it is unclear how the screw bar rotates the nut while causing the nut to move toward the brake.  The specification discloses that rotation of the screw bar causes translational movement of the nut (see ¶ 0032), and this is consistent with the common understanding of how a nut translates due to rotation of a screw.  As such, it is unclear whether the nut rotates with the screw bar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamichi et al. (US 2018/0274610) in view of Hull (US 3,455,566).
Regarding independent claim 1, Iwamichi discloses a brake apparatus for a vehicle (see Abstract, FIG. 1), comprising: a screw bar (13a) positioned in a caliper body (11), and rotated by power received from a motor part (14a) (see ¶ 0032); a nut part (13b) configured to cover an outside of the screw bar (see FIG. 1), engaged and coupled with the screw bar (see FIG. 1; ¶ 0032), and rotated and moved toward a brake disk by a rotation of the screw bar (see ¶ 0032); an O-ring part (23) disposed in a sealing space which covers the screw bar of the caliper body (see FIG. 1), and contacted with the screw bar (see FIG. 1).  
Iwamichi does not disclose a backup ring part disposed in the sealing space, abutting on the O- ring part on an opposite side of the brake disk, and having a width that increases as a portion of the backup ring part, facing the O-ring part, is away from the O-ring part.
Hull teaches an O-ring (23) (see FIG. 1) and a backup ring part (24) disposed in the sealing space (see FIG. 1), abutting on the O-ring part on an opposite side of a pressure space (see col. 5, lines 21-32), and having a width that increases as a portion of the backup ring part, facing the O-ring part, is away from the O-ring part (see FIG. 1).
It would have been obvious to combine the backup ring of Hull with the O-ring of Iwamichi to provide a seal that contains working fluids with utmost reliability for extended static and dynamic operating periods under all environmental conditions, including high temperature and great pressure (see col. 1, lines 14-22).  Additionally, the combination would prevent self-extrusion of the O-ring, minimize longitudinal motion of the O-ring, wipe material from the sealed member, lower unit contact force between the O-ring and the sealed member, and avoid excessive compression of the O-ring (see col. 3, lines 37-54). 
Regarding claim 2, the combination of Hull with Iwamichi would result in the backup ring part comprising: a backup ring body configured to surround the outside of the screw bar (see e.g. Hull, FIG. 1, backup ring is concentric with O-ring; see also Iwamichi, FIG. 1, O-ring surrounds outside of the screw bar); and a backup-ring inclined part connected to the backup ring body (see Hull, FIG. 1, surface abutting O-ring forms the inclined part), and formed in a pillar shape whose width increases as the backup-ring inclined part is away from the O-ring part (see Hull, FIG. 1), wherein the O-ring part is elastically deformed to correspond to the backup-ring inclined part during a relative motion between the caliper body and the screw bar (see e.g. Hull, FIGS. 3, 4, 5; see also col. 6, lines 5-21), and pressurizes the backup-ring inclined part toward the screw bar (see e.g. Hull, FIGS. 3, 4, 5; see also col. 6, lines 5-21).
Regarding claim 3, Hull teaches that the backup-ring inclined part has an inclined surface abutting on the O-ring part (see FIG. 1).
Regarding claim 4, Hull teaches that the backup-ring inclined part is formed in a pillar shape whose width increases as the backup-ring inclined part is away from the O-ring part (see FIG. 1).  The combination of Hull with Iwamichi would result in during a relative motion between the caliper body and the screw bar (see e.g. Hull, FIGS. 3, 4, 5; see also col. 6, lines 5-21), the O-ring part is elastically deformed along the backup-ring inclined part, and pressurizes the backup-ring inclined part (see e.g. Hull, FIGS. 3, 4, 5; see also col. 6, lines 5-21).
Regarding claim 5, Iwamichi discloses that the screw bar comprises: a first screw bar (13a1) engaged and coupled with the nut part (see FIG. 1); a second screw bar (see FIG. 1, portion of (13) extending through hole (12a1)) connected to the first screw bar and the motor part (see FIG. 1), and having an outside surrounded by the O-ring part (see FIG. 1); and a third screw bar (see FIG. 1, radially extending part of (13)) extended from a circumference of the second screw bar to the outside of the second screw bar (see FIG. 1).  The combination of Hull with Iwamichi would result with the second screw bar having an outside surrounded by the backup ring part (see Iwamichi, FIG. 1, O-ring (80) surrounds second screw bar; see also Hull, FIG. 1, backup ring is concentric with O-ring).
Regarding claim 6, Iwamichi discloses a piston part (12b) installed in a shape to cover an outside of the nut part (see FIG. 1), and moved with the nut part so as to pressurize a pad member (15a) (see ¶¶ 0028, 0032).
Regarding claim 7, Iwamichi discloses that the pad member comprises: a back plate disposed to face the piston part (see FIG. 1), and pressurized by the piston part (see ¶¶ 0028, 0032); and a friction member coupled to a surface of the back plate, facing the brake disk (see FIG. 1).
Regarding claim 8, Iwamichi discloses that the piston part is formed in a cylindrical shape (see FIGS. 1, 2), one side of the piston part, into which the screw bar is inserted, is open, and the other side of the piston part, facing the pad member, is closed (see FIG. 1).
Regarding claim 9, Iwamichi discloses that the screw bar is rotated in a predetermined direction, the nut part is moved toward the brake disk or the opposite side of the brake disk according to a rotation direction of the screw bar, while converting a rotational motion of the screw bar into a linear motion (see ¶¶ 0028, 0032).
Regarding claim 10, Iwamichi discloses that the O-ring part is elastically deformed during a relative motion between the caliper body and the screw bar (see e.g. Hull, FIGS. 3, 4, 5; see also col. 6, lines 5-21), and pressurizes the backup ring part toward the screw bar such that the backup ring part is contacted with the screw bar (see e.g. Hull, FIGS. 3, 4, 5; see also col. 6, lines 5-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

July 27, 2022